Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20180033830).




    PNG
    media_image1.png
    398
    654
    media_image1.png
    Greyscale



	
Claim 1. Kim teaches an display panel (please see fig. 10 and 13B) comprising: 
a display area and a peripheral area outside the display area (please see fig. 10 and 13B); 
a substrate (fig. 13B: SUB); 
a plurality of pixel electrodes (fig. 13B: AE; further, see fig. 10 which shows plurality of pixel electrodes) spaced apart from each other on the substrate in the display area; 
a plurality of emission layers (fig. 13B: EML) respectively arranged on the plurality of pixel electrodes;
an opposite electrode (fig. 13B: CE) on the plurality of emission layers and overlapping the display area; and 
a thin-film encapsulation layer (fig. 13B: TFE) on the opposite electrode and comprising at least one organic encapsulation layer and at least one inorganic encapsulation layer (par. 68 teaches TFE having both am organic and inorganic layer), 
wherein edges of the opposite electrode comprise a concave edge recessed from the peripheral area toward the display area and a convex edge protruding from the display area toward the peripheral area (please see the portion of CE in the box in fig. 13B above which shows these concave and convex portions) in a plan view (“plain view” is taken to mean “a location or field of perception in which something is plainly apparent”).
Claim 2. Kim teaches an display panel of claim 1, further comprising a plurality of barriers (DM1 and DM2) spaced apart from each other in the peripheral area, wherein a first portion of a barrier from among the plurality of barriers overlaps the opposite electrode, and a second portion of the barrier does not overlap the opposite electrode (see fig. 13B which shows CE overlapping DM1 but not overlapping a portion of DM2).
Claim 3. Kim teaches an display panel of claim 2, wherein the at least one inorganic encapsulation layer (OL1) directly contacts the second portion of the barrier (see fig. 13B which shows OL1 directly contacting DM1 and DM2).
Claim 7. Kim teaches an display panel of claim 1, wherein the at least one organic encapsulation layer overlaps the concave edge of the opposite electrode (please see fig. 13B above).
Claim 8. Kim teaches an display panel of claim 1, wherein the concave edge of the opposite electrode has a quadrangular shape, a trapezoidal shape, a triangular shape, a part of a circle, or a part of an ellipse in a plan view (please see fig. 13B above).
Claim 17. Kim teaches an display panel of claim 2, further comprising a pixel-defining layer (30) on the plurality of pixel electrodes and comprising openings respectively corresponding to the plurality of pixel electrodes, wherein the plurality of barriers comprise a same material as the pixel-defining layer (par. 154).

Allowable Subject Matter
Claim 4 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 and 6 is objected to based on their dependency on claim 4.

Claim 9 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 and 11 is objected to based on their dependency on claim 9.


Claim 12 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 and 14 is objected to based on their dependency on claim 12.


Claim 15 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to based on its dependency on claim 15.

Claim 18 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 and 20 is objected to based on their dependency on claim 18

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894